Citation Nr: 0427353	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-22 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst, 
left wrist.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, 
including as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for elbow spur.

6.  Entitlement to service connection for grade I to II 
spondylolisthesis due to pars defect at L5-S1.

7.  Entitlement to service connection for bipolar disorder 
with depression.

8.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1998 
and March 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a letter accompanying his January 2004 VA Form 9, the 
veteran claimed service connection for skin cancer, as a 
result of exposure to the herbicide Agent Orange, and to the 
residuals of treatment for a damaged colon, to include 
perforated colon, as a result of VA treatment (pursuant to 
the provisions of 38 U.S.C.A. § 1151).  In this document and 
statements submitted in March 2003 and November 2000, he 
further claimed service connection for genetic abnormalities 
in his son, as a result of his exposure to the herbicide 
Agent Orange.  These claims are referred to the RO for 
appropriate action.




REMAND

The veteran filed a VA Form 9, "Appeal to Board of Veterans 
Appeals," in January 2004 in response to both a statement of 
the case and supplemental statement of the case issued in 
December 2003, with a notification date for both of December 
4, 2003.  In Block 8, he requested a hearing before a member 
of the Board (now Veterans Law Judge) appearing at the local 
RO.

The RO rejected this VA Form 9 as untimely.  The document is 
stamped "Received" at the RO on February 5, 2004.  However, 
The documents were faxed, as evidenced by a printed time 
stamp on the lower left corner of one of two copies in the 
claims file.  The time stamp reads, "JAN-31-2004    18:09".

In June 2004 the RO issued the veteran a letter indicating 
that the January 2004 VA Form 9 was untimely.  The statement 
of the case was mailed on December 4, 2003.  As this was 
beyond the one-year period from the date of notification of 
the rating decision being appealed (March 21, 2002) the 
veteran had 60 days from the date of notification of the 
statement of the case to perfect his appeal, by February 2, 
2004.  By the RO's calculations, the VA Form 9 was received 
three days beyond the deadline, on February 5, 2004.

The regulations direct that, to be considered timely, the 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2003).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, if the claimant fails to file a substantive appeal 
in a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

However, VA regulations further provide that, absent evidence 
of a postmark, it is presumed that any written document 
required to be "filed within a specified period of time," 
which includes a notice of disagreement or substantive 
appeal, was mailed five days prior to the actual receipt of 
the document by the RO, excluding Saturdays, Sundays, and 
legal holidays.  38 C.F.R. §§ 20.305(a), 20.306 (2003).

In the present case, the Board notes that the VA Form 9 in 
question is stamped "Received" by the RO on February 5, 
2004.  However, as noted above, the document was faxed and 
the only fax time stamp on the face of the document shows a 
date of January 31, 2004.  This is within 60 days of the 
December 4, 2003 notification of the statement of the case.

The RO argues that the "Received" stamp governs in this 
case.  The Board observes that if the RO does not wish to 
acknowledge the fax time stamp, it must observe the 
"mailbox" rule absent evidence of a postmark.  Hence, in 
the alternative, it is presumed that this document was mailed 
to the RO on January 29, 2004, excluding Saturday and Sunday.  
See 38 C.F.R. §§ 20.305(a), 20.306 (2003).  This is also 
within 60 days of the December 4, 2003 notification of the 
statement of the case.

The Board thus finds that the January 2004 VA Form 9 is 
timely as to the appeal of the issues of entitlement to 
service connection for ganglion cyst, left wrist, hearing 
loss, and tinnitus.

The Board notes that this VA Form 9 was filed prior to the 
July 2004 letter notifying the veteran that his claim was 
being transferred to the Board and that he had 90 days from 
that time to request to appear personally before the Board to 
testify as to the issues on appeal.  As noted above, the 
veteran requested in the January 2004 VA Form 9 to testify 
before a Veterans Law Judge appearing at the local RO.  In a 
letter accompanying the VA Form 9, the veteran discussed his 
arguments concerning his claims for entitlement to service 
connection for all issues on appeal.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge 
appearing at the local RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





